Citation Nr: 0404099	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for tremors of either 
hands.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant attended the Air Force Preparatory Academy from 
July 1997 to June 1998.   She was separated from service 
after failing to meet the medical standards for enrollment as 
a cadet in the Air Force Academy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issues of entitlement to service connection for tremors 
of either hands and for an acquired psychiatric disorder are 
remanded for additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  There are no service medical records or post-service 
medical records which reveal any complaints or treatment for 
any right knee disorder.

3.  The appellant does not have a right knee disorder as a 
result of disease or injury during her active military 
service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, VA's duties have been fulfilled to 
the extent possible with regard to the issue decided in this 
decision. 

VA must notify the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran .  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

Finally, the Veterans Claims Court has recently held that VA 
must provide notice of what is needed to support a claim 
prior to an initial unfavorable RO decision.  See Pelegrini 
v. Principi, No. 01-944, 2004 U.S. App. Vet Claims LEXIS 11 
(January 4, 2004).  With respect to the timing of the notice 
provisions, the Board notes that the appellant filed her 
claim for benefits in March 2000.  In March 2000, she was 
informed that the RO needed more information before deciding 
her claim.  She was asked for various information, including 
private treatment records, and told that she needed to submit 
medical evidence showing treatment and diagnoses for the 
claim made.  She was told that VA would obtain VA medical 
records and she was given examples of the type of evidence 
(medical and non-medical evidence, such as buddy statements, 
insurance statements, etc.) she should submit in support of 
her claim.  She was told where to send the information and 
was told that VA would obtain records for her.  By rating 
action in May 2000, service connection was denied for a right 
knee disorder.  

In March 2001, she was informed of the passage of the VCAA, 
and that her previously denied claim for a right knee 
disorder would be reviewed and reconsidered by the RO.  In 
addition she was advised as to her due process rights with 
respect to her claim, was told what was needed to support a 
claim for service connection, and was told what medical 
evidence (VA and private) would support her claims.  She was 
told that VA had obtained service medical records and private 
medical records, and she was told where to send additional 
information.  Additional private medical records were 
subsequently associated with the claims file.  In October 
2001, the RO denied the claim.  

Next, while the veteran was not provided with a VCAA letter 
prior to the initial denial as mandated in Pelegrini, the 
Board finds that the timing of the claim (March 2000) and 
initial rating decision (May 2000) made it infeasible to 
provide notice required by the VCAA (enacted in November 
2000) prior to the initial unfavorable RO decision.  Further, 
there has been no prejudice to the veteran because she was 
provided with notice of her due process rights under the VCAA 
in a timely fashion, and was provided with an opportunity to 
submit additional information prior to the RO redeciding the 
claim in August 2001.  Therefore, she has had ample notice of 
her rights under the VCAA and given adequate time and 
opportunity to provide additional information and evidence 
after the VCAA notification was provided and before her claim 
was readjudicated.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Legal Criteria.   Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims file, the Board finds that the 
claim for a right knee  disorder must be denied.  The 
appellant claims that she injured her right knee during her 
period of service.  The service medical records reveal no 
evidence of treatment or diagnoses of a knee disorder.  In 
addition, no chronic right knee disorder was shown at the 
time of service separation in June 1998.  Therefore, the 
Board concludes that there was no chronic right knee disorder 
shown in military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of a current 
right knee disorder.  Significantly, the veteran has not 
reported that she has received any treatment for a right knee 
disorder.  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records are negative for a chronic 
right knee disorder.  Further, post-service evidence is 
negative for a current disability related to the right knee.  

To the extent that the veteran may be experiencing subjective 
complaints of pain in the right knee, the Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
in part, vacated and remanded in part on other grounds, 259 
F.3d 1356 (Fed. Cir. 2001).  

In short, the appellant has submitted no medical evidence to 
support her claim regarding a right knee disorder.  There is 
no objective medical record or competent evidence showing 
that the appellant currently has a right knee disability.  
The Board concludes that the weight of the credible evidence 
is against the appellant's claim for service connection for a 
right knee disorder.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disorder is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.

The appellant claims that she experiences tremors in her 
hands and depression as a consequence of taking a chemical 
test for breathing lung capacity, her subsequent failure of 
the test, and expulsion from the Air Force Preparatory 
Academy.

A November 1998 letter from Arsham Naalbandian, M.D., FAAN 
(Alexandria Neuro Center), noted the appellant was referred 
for a neurological evaluation.  The impression was of a mild 
degree of tremors mostly of the essential type.  The 
possibility of pharmacologically induced tremors due to her 
use of Pannaz and Claritin existed.  

In a May 1999 medical report from the Louisiana State 
University Medical Center, the examiner's impression was a 
physiological tremor versus essential/familial tremors of a 
very mild to minimal degree and not appearing to be 
incapacitating.  The examiner opined that he did not see any 
definite association with asthma provocation testing; rather 
the stress of discharge from the Air Force causing 
exacerbation of her mild physiological tremor due to anxiety 
was also a possibility.   

In a March 2002 VA mental disorders examination, the claims 
file was reviewed prior to the examination.  The examination 
consisted of a clinical interview, neurobehavioral 
examination, and history taking.  The examiner stated that a 
further medical examination, to include an endocrinological 
examination and a heavy metals analysis, might be of some 
value in this case.  The diagnoses considered included a 
provisional diagnostic impression of possible adverse effects 
of medication.  A more definitive diagnosis is required.  In 
addition a medical opinion is necessary as to whether any 
diagnosed psychiatric disorder is related to her military 
experience.

In a March 2002 VA neurological disorders examination, the 
examiner diagnosed mild essential tremors.  An opinion was 
offered that this condition was least likely related to 
military service.  However, the RO granted service connection 
for carpal tunnel syndrome based on such wording.  It is 
impossible to tell whether the examiner meant that the tremor 
disorder was as least as likely as not related to service or 
that the disorder was not at least as likely as not related 
to service.

Thus, the case will be remanded to accord the appellant 
another examination and to obtain the required medical 
opinions as to the relationship, if any, between the 
appellant's tremor disorder, her psychiatric disorder, and 
her military service. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claims.

2.   Ask the appellant if she has had any 
private or VA medical treatment related 
to the claims on appeal since March 2002.  
If so, obtain the appropriate release as 
needed and associate the medical records 
with the claims file.

3.  The RO should make arrangements for 
the appellant to be afforded examinations 
by appropriate specialists to determine 
the etiology of the appellant's tremor 
disorder of the hands and/or her acquired 
psychiatric disorder.  The claims file, to 
include records obtained pursuant to the 
above, if any, should be directed to the 
VA examiners.  After reviewing pertinent 
information in the claims folder and 
eliciting a detailed history from the 
appellant regarding pertinent symptoms 
during service and after her release from 
service, the examiners should offer 
opinions regarding the relationship 
between the appellant's current complaints 
and active service.  Specifically, the 
examiners are requested to express 
opinions as to the following questions:

Regarding the tremors of the hands 
disorder

?	What is the correct diagnosis for any 
tremors of the hand disorder? 

?	What is the etiology and probable 
date of onset of any tremor disorder 
of the appellant's hands? 

?	Does the record establish that it is 
at least as likely as not (i.e., 
probability of 50 percent or more) 
that any currently-diagnosed 
acquired psychiatric disorder began 
while the appellant was in service 
or is causally related to any 
incident of such service?

Regarding the acquired psychiatric 
disorder

?	Does the appellant have a current 
acquired psychiatric disability? 

?	What is the etiology and probable 
date of onset of any current acquired 
psychiatric disability?

?	Does the record establish that it is 
at least as likely as not (i.e., 
probability of 50 percent or more) 
that any currently-diagnosed tremor 
disorder began while the appellant 
was in service or is causally 
related to any incident of such 
service?

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



